ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
American International Contractors, Inc.     )      ASBCA Nos. 60948, 61166
                                             )
Under Contract No. W912ER-14-C-0002          )

APPEARANCES FOR THE APPELLANT:                      Scott M. Heimberg, Esq.
                                                    Mark J. Groff, Esq.
                                                     Akin Gump Strauss Hauer & Feld LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Rebecca L. Bockmann, Esq.
                                                    Sarah L. Hinkle, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                OPINION BY ADMINISTRATIVE JUDGE O'CONNELL

        On May 29, 2018, the Board denied appellant's motion for summary judgment
and granted the government's cross-motion for summary judgment except with respect
to: 1) the liquidated damages withheld from May 19-28, 2015, for which we found
there was a material dispute of fact as to whether appellant had completed the work:
and 2) the correct calculation of liquidated damages that should be released to
appellant based on the contracting officer's final decision. On October 29, 2018, the
Board denied appellant's motion for reconsideration.

       Appellant advised the Board by letter dated November 8, 2018, that it "no
longer disputed the amount of liquidated damages withheld by the government as
calculated in the Contracting Officer's final decision, including the amounts held from
May 19-28, 2015, but only the government's right to withhold those damages." The
Board had resolved this latter issue in its opinion on the cross-motions for summary
judgment. Thus, appellant requested "that the Board enter final judgment in the
government's favor on the entire case, as there are no remaining open issues in this
matter" so that it can exercise its appellate rights. The government informed the Board
by letter dated November 21, 2018, that it has no objection to appellant withdrawing
the unresolved portion of the appeals.

      Accordingly, these appeals are denied.

       Dated: December 4, 2018


                                               '1~1.J4)1J.c·G~~
                                                 MICHAEL N:-O'CONNELL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

 I concur                                        I concur


                                                                                        f
                                                                                        f
                                                                                        '·
 RICHARD SHACKLEFORD                             OWEN C. WILSON                         f
 Administrative Judge                            Administrative Judge                   lf
 Acting Chairman                                 Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60948, 61166, Appeals of
American International Contractors, Inc., rendered in conformance with the Board's
Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                                                                        I
                                          2                                             I
                                                                                        I